Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 6, 2021 has been entered.
 

Status of Claims
Claims 1-5 and 7-14 have been amended.
Claim 6 has been cancelled.
Claim 16 has been added.
Claims 1-5 and 7-16 are currently pending and have been examined. 


	
	
	




	


Specification
The use of the terms “Google Chrome, Opera, 5 Microsoft Explorer, Apple Safari, and Mozilla Firefox” which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.


Claim Rejections - 35 USC § 101
Claim 1-5 and 7-16 are drawn to an information processing device and a non-transitory recording medium (i.e., a machine/manufacture). As such, claims 1-15 are drawn to one of the statutory categories of invention (Step 1: YES).
Claims 1-5 and 7-16 describe the idea of integrating the retrieved virtual world media and supporting meta data with the 25real-world media of the consumer in the form of an augmented reality overlay layer. This does not represent an abstract idea. As such, the claims are eligible under 35 USC 101.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-16 are rejected under 35 U.S.C. 103 as being unpatentable over Benko (2013/0335594) in view of Camp Jr. (2009/0232354) and Verma (2021/0081227).

Claim 1
Benko teaches a system that responds to captured data with augmented, enhanced image to a user device.
a server interface to the first server distributed over the network to individual ones of computing appliances connected to the network as end nodes, the computing appliances operated by the consumers; and a non-transitory medium resident on the first server, the non-transitory medium containing machine-readable code thereon, the code executable and instructing the first server to (Benko [0025]); 
 (d) transmitting the augmented media to a computing appliance operated by the consumer for display on the consumer's computing appliance (Benko [0012][0018]-[0019]) See “Although illustrated as separate devices, it should be noted that a particular device can be both a capture device 102 and a playback device 104 [consumer’s computing appliance].” See also “Playback devices 104 are devices that play back captured data enhanced [augment media] using the techniques discussed herein.”
Benko does not explicitly disclose using metadata information from the virtual world media. Camp Jr. teaches:
a first server connected to a network, the first server coupled to at least one data repository containing real world media belonging to individual ones of consumers who record  the media at a live event (Camp Jr. [0004][0060]); Where the reference teaches that the image capture occurs at the user’s current location [live][0060]. See [0053] for multiple servers.
a second server connected to the network, the second server coupled to at least one data repository containing sample media and virtual world media and supporting meta data belonging to at least one third-party entity, the sample media previously recorded at the live event location (Camp Jr. [0030][0034][0060]) See at least “An object recognition system 120 is configured to recognize visible objects in the digital image 114. The object recognition system may use various object recognition techniques and algorithms to recognize objects, and may operate in connection with a stored objects database 122.” See also [0053] for disclosure of multiple servers.
 (a) process the real-world media captured by the consumer against sample media previously recorded by the third-party vendor, merchant, or service provider to identify virtual objects associated with virtual world media and supporting meta data by the vendors, merchants, and service providers (Camp Jr [0030][0034]);
(b) upon recognizing at least one virtual object designated by the third-party entity in the consumer's real-world media, retrieving associated virtual world media and supporting meta data (c) integrating the retrieved virtual world media and supporting meta data with the real-world media of the consumer in the form of an augmented reality overlay layer; (Camp Jr. [0031]); See at least “an advertisement insertion system 130 is configured to insert an advertising-related image 132 into the digital image 114, in response to a visible object 112 in the digital image that was recognized. The advertising-related image 132 may be inserted at various locations in the digital image 114, and may be provided as an overlay image.” 
Camp Jr. does not explicitly disclose processing metadata from the sample media. However, Camp Jr teaches a system to recognize objects, using a database of stored content [virtual world data], from the captured media. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that this process would include processing real world media against sample media by associating metadata because that is an efficient way to compare data objects.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of capturing data and generating an enhanced image with more information, as taught by Benko, the method of using a database to reference against live captured data and provide enhance augmented content to a user device, as taught by Camp Jr., to provide more information to a user capturing live content.
	Neither reference teaches the limitation below. Verma teaches executing a next best action based on past user interactions:
wherein the consumer's interaction with the augmented media triggers at least one of a querying function, an editing function and a transacting function, the function generates function data that is associated with the consumer and stored on at least one of the data repositories, and the function data, the stored real-world media and the stored virtual world media are data mined for patterns wherein the pattern data are incorporated into a rule associated with an executable command that may be triggered by future consumer interaction (Verma [0034][0068][00073]). Where Applicant’s pattern data incorporated into a rule is identified in the reference as using machine learning to evaluate a user’s past actions (consumer interaction) and when a similar application context arises using that stored information to determine a next best action (pattern data incorporated into a rule associated with an executable command.) See [0073] for a broad disclosure of triggered future consumer interactions.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of capturing data and generating an enhanced image with more information and 

Claim 2 
Benko discloses:
wherein the network is the Internet network and any connected sub networks, and the real-world media includes at least one of  images, videos, and audible recordings. (Benko [0011]). See “Captured data is obtained, and can include various types of recorded data (e.g., image data, audio data, video data, etc.) and/or metadata describing various aspects of the capture device and/or the manner in which the data is recorded.”

Claim 3
Benko discloses: 
wherein the virtual world media includes at least one of  interactive images, icons, videos, pop-up windows, and an audible recording and supporting meta data includes at least one of interactive text, graphics, navigable web links, and executable widgets (Benko [0026]-[0028][0050]-[0053]). See at least “Data store 210 maintains data used to enhance captured data, and can be implemented by crowd sourcing data service 106 of FIG. 1.”  See also “The data included in data store 210 also includes associated metadata, which can include the same information as the metadata associated with captured data 212.” See [0055] “For example, module 204 can determine a particular environment type for captured data 212 (e.g., image data of a sporting event), and identify as additional elements other types of data in data store 210 having that same environment type (e.g., audio data of a sporting event).” See also [0051] “For example, if captured data 212 is captured by a device that does not record audio data, the one or more additional elements can include audio data.”


Claim 4
Benko discloses: 
wherein network connectivity between the first server and the consumer computing appliances is through at least one of a third generation (3G), fourth generation (4G), or fifth generation (5G) wireless network, a satellite communication network, a microwave radio network, local area network (LAN), a wireless fidelity (WiFi) network, and a wide area network (WAN) (Benko [0012]). See “Network 108 can be a variety of different networks, including the Internet, a local area network (LAN), a public telephone network, an intranet, other public and/or proprietary networks, combinations thereof, and so forth.”
Benko does not explicitly disclose a wide area network. However, Benko teaches non limiting examples such as “the Internet, a local area network (LAN), a public telephone network, an intranet, other public and/or proprietary networks, combinations thereof, and so forth” which can connect devices outside of a geographic location requirement.It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that this network connectivity would include a wide area network.
	

Claim 5
Benko discloses: 
wherein the computing appliance is one of a lap top computer, a personal digital assistant (PDA), a cellular phone, a smart phone, a smart watch, and another smart wearable device (Benko [0013]). See “Each capture device 102 can be any of a variety of different types of devices capable of capturing data regarding an environment, such as a camera or camcorder, a tablet or notepad computer, a cellular or other wireless phone, a game console, an automotive computer, a dedicated data capture device (providing little if any additional functionality other that capturing data) [smart wearable device], and so forth.”




Claim 7
Benko discloses: 
wherein an action resulting from triggering an executable command may include any of initiating a financial transaction, sending a digital message, sending a  notification, registering a digital vote, sharing computer displayed content between two or more consumers, sharing pattern data amongst consumers, providing digital access to value offers, making or securing a reservation, providing edit access to pattern data, accessing a website, accessing at least one digital file including media content, invoking a navigation path in a web browser extension, invoking a navigation path in a meta browser extension, (Benko [0016] [0028]-[0029]). See “The pattern matching and/or object matching can also take into account various factors from metadata included in captured data 212. For example, these factors from the metadata can include the geographic location of the device that captured the data, a point of view or direction of the device at the time the device captured the data, a date and/or time that the data was captured, and so forth.”
and sharing Geo-location data of the consumer with at least one of  other consumers and third parties (Benko [0048]). Where the reference teaches that the location data of the capture device [comsumer] is included in the meta data of capture data. Examiner interprets this to mean that the location data is shared with the third party because it is stored where the advertiser [third party] pulls their information to send targeted content.

Claim 8
Benko discloses: 
further including a function (e) for a processor processing augmentation to real world media to access a neural platform and retrieve at least one consumer preference relating to stored real-world media and associated virtual world media and any supporting meta data (Benko [0016]).
Benko does not explicitly disclose a function (e) for a processor processing augmentation to real world media to access a neural platform and retrieve one or more consumer preferences relating to stored real-world media and associated virtual world media and any supporting meta data. However, Benko teaches a system requiring user consent in the form of an “opt in” to indicate affirmative action before something takes 
	

Claim 9
Benko and Camp Jr. do not explicitly teach consumer preference. Verma discloses; 
wherein the at least one consumer preference is discovered from pattern data. (Verma [0123]). See “the past behavior of the user [pattern] may include the user selecting a particular recommended action when presented with more than one recommended action. In other words, is the recommended action a preferred action for this user.”
Verma does not explicitly disclose a recognized on the neural network. However, Verma teaches a variety of network options [Section 6]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that this network would be a neural network because it is a more efficient way to process information. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of capturing data and generating an enhanced image with more information and using a database to reference against live captured data and provide enhance augmented content to a user device, as taught by Benko  and Camp Jr., the method of discovering consumer preference from pattern data, as taught by Verma, to provide an improved and more relevant user experience.


Claim 10
  Benko and Camp Jr. do not explicitly teach consumer pattern data. Verma discloses: 
wherein the pattern data includes at least one of data search patterns of a consumer, advertisement response patterns of a consumer, purchasing patterns of a consumer, account selection patterns of a consumer, value patterns of a consumer, offer redemption patterns of a consumer, and geographic location patterns of a consumer. (Verma [0048]).


Claim 11
Benko discloses: 
wherein at least the web browser extension and  the meta browser extension is a computer program using an application programming interface from the first database to integrate with existing web-5- browsers including but not limited to Google Chrome, Opera, Microsoft Explorer, Apple Safari, and Mozilla Firefox. (Benko [0083][0087]). 
Benko does not explicitly disclose the web browser extension or the meta browser extension is a computer program using an application programming interface from the first database to integrate with existing web browsers including but not limited to Google Chrome, Opera, Microsoft Explorer, Apple Safari, and Mozilla Firefox. However, Benko teaches internet enabled processes and various techniques in the general context of software, hardware elements, or program modules. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that these will include one or more of Google Chrome, Opera, 5 Microsoft Explorer, Apple Safari, and Mozilla Firefox, because they are the major internet providers at the time of filing. 


Claim 12
Benko discloses: 
wherein virtual objects are recorded by the at least one third-party entity and are associated with virtual world media and associated meta data (Benko [0027]). See “Data store 210 maintains data used to enhance captured data, and can be implemented by crowd sourcing data service 106 of FIG. 1. The data included in data store 210 can be obtained from various sources, such as various capture devices [third party] 102 of FIG. 1, other data collections or libraries, and so forth.”

Claim 13
Benko discloses: 
wherein the consumers and the at least one third-party entity subscribe to a service to enable practice on the advertisement network (Benko [0013]). Where the reference does not explicitly teach subscribing to a service, the reference does teach user consent where affirmative action is needed to execute the system. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed if the user can opt in to services, that the user must first create an account [subscribe] to a service so that their preference can be saved and that they can have a more customized user experience.

Claim 14
Benko discloses the limitations above. Benko does not explicitly disclose paying for advertising space. Camp Jr. teaches:
wherein the at least one third-party entity pays for virtual objects as advertising space. (Camp Jr. [0058]). Where the reference discloses a system where the advertiser can pay for the finished overlaid product [advertisement]. Where the advertiser in the embodiment of the reference pays for the ad and is interpreted to be the vendor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of capturing data and generating an enhanced image with more information, as taught by Benko, the method of paying to provide enhance augmented content to a user device, as taught by Camp Jr., to compensate the interface provider for allowing content placement when capturing live events.
 


Claim 15
Benko discloses the limitations above. Benko does not explicitly disclose sharing a media storage platform. Camp Jr. teaches: 
wherein the first and second servers share a media storage platform repository for storing real world media and virtual world media and supporting meta data instead of maintaining separate media repositories (Camp Jr. [0006]). Where the reference teaches that the image capture system [real world media] and the advertisement [virtual world media] insertion system may be stored in the digital image storage medium [server].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of capturing data and generating an enhanced image with more information, as taught by Benko, the method of sharing a media storage platform, as taught by Camp Jr., to provide greater processing efficiency.

Claim 16
Benko discloses the limitations above. Benko does not explicitly disclose sharing a media storage platform. Camp Jr. teaches: 
wherein the at least one third-party entity is any one of a vendor, a merchant, and a service provider (Camp Jr. [0058]). Where Camp Jr. discloses an advertiser (Toyota) who pays for the overlay [service provider].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of capturing data and generating an enhanced image with more information, as taught by Benko, a third party being a vendor, as taught by Camp Jr., to provide easier access to advertisers to provide relevant target content to users.
                                                                                                                                                                                    










Response to Arguments
With respect to the amendments made to Claim 1 in response to the rejection under 35 USC 112, the rejection has been withdrawn. 
Applicant's arguments with respect to the rejection under 35 USC 103 have been fully considered.

Applicant Argues: The applicant argues the art presented by the examiner fails to teach an advertising network wherein stored real-world media and stored virtual world media are data mined for patterns, and the pattern data are incorporated into a rule associated with an executable command and action that may be triggered automatically.

Examiner agrees and has relied on Verma (2021/0081227).

Applicant Argues: Benko fails to teach incorporation of pattern data into a rule associated with an executable command that may be triggered by future consumer interaction, where ongoing data mining of consumer functions, real-world media, and virtual world media influence future consumer interactions, for example by learning new tasks or adjusting internal weights constraining rules-based equations.

Examiner agrees and has relied on Verma (2021/0081227).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHIDA R SHORTER whose telephone number is (571)272-9345. The examiner can normally be reached Monday- Friday from 8am- 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHIDA R SHORTER/Examiner, Art Unit 3681                                                                                                                                                                                                        
/SAM REFAI/Primary Examiner, Art Unit 3681